Citation Nr: 1816679	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-11 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The appellant served on active duty from August 2002 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which determined that the character of the appellant's discharge from service was a bar to VA compensation benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is warranted for additional development and consideration.  

A person seeking VA benefits must first establish that they have attained the status of veteran.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(2) (2012); 38 C.F.R. § 3.1(d) (2017).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C. § 101(18) (2012); 38 C.F.R. § 3.12(a) (2017).  Where service department certification is required, the service Department's decision on such matters is conclusive and binding on VA.  38 C.F.R. § 3.203(c).  

The provisions of 38 C.F.R. § 3.12 set out conditions under which discharge or release from service constitutes a bar to the payment of pension or compensation benefits.  This provision specifically states that a discharge due to willful and persistent misconduct (i.e., more than a minor offense) will be considered a discharge under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4).  In addition, 38 C.F.R. § 3.360(b) (2017) provides that health-care and related benefits may not be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the bars listed in 38 C.F.R. § 3.12 applies.  

Benefits will not be barred if it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided in law and regulation.  38 U.S.C. § 5303(b) (2012).  

Pursuant to a December 2007 special court martial, the appellant was convicted of wrongful disposition of military property, larceny, and wrongful marijuana use.  Accordingly, he was later discharged from service in October 2008 with a bad conduct discharge (BCD).  Other evidence indicates that the appellant was disciplined during service for unauthorized absence, was convicted in a civilian court in 2007 for an assault with a deadly weapon committed in May 2006, entered service with a "felony waiver," and, after a period of 62 days, received an uncharacterized entry level separation from service in August 2001 for "moral disqualification."    

The appellant maintains that, due to psychiatric problems he experienced following service in Iraq, he should be eligible for VA benefits despite the character of his discharge.  Medical evidence in the form of service treatment records (STRs) submitted by the Veteran indicates that he was diagnosed with several psychiatric disorders during service, to include posttraumatic stress disorder (PTSD).  These records note the appellant's reported history, moreover, of witnessing combat-related death in Iraq.    

The question before the Board is whether the appellant was insane at the time he committed the offenses that led to his bad conduct discharge.  Inasmuch as the service treatment records document in-service psychiatric problems, medical inquiry should be conducted into this question.  Further, additional development should be conducted with regard to the nature of the appellant's reported service in Iraq and with regard to reported misconduct occurring prior to August 2002.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the appellant's claim.  
Include in the claims file the appellant's entire service personnel file, to include information pertaining to the nature and extent of his service in Southwest Asia, information pertaining to the civilian conviction for assault with a deadly weapon in May 2006, information pertaining to the felony conviction prior to August 2002 for which he received a "felony waiver," and information pertaining to his entry level separation in August 2001 for "moral disqualification."  All records/responses received must be associated with the claims file.  

2.  After the foregoing development has been completed, obtain a medical opinion from an appropriate VA mental health professional.  
The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the appellant was insane during his service when he committed the offenses leading to his court martial and bad conduct discharge (i.e., larceny, drug use, misappropriate of government property).  
The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

The examiner should review the relevant evidence of record, but specifically considering service treatment records noting treatment and diagnoses for psychiatric disorders, as well as evidence indicating criminal behavior in the claims file.  

The examiner should note that for VA purposes, an insane person is defined as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.

3.  The claim should then be readjudicated.  All evidence received since the January 2013 Statement of the Case (SOC) should be considered.  If any benefit sought remains denied, the appellant should be provided a Supplemental SOC.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



